COBB, Judge.
The appellants, Consolidated Pre-Stressed Concrete, Inc. and F. Browne Gregg, appeal from the trial court’s entry of a temporary injunction which enjoined them from operating their concrete batch plant until they fulfilled all the necessary permit requirements set forth by Volusia County. Specifically, the trial court referred to the requirements of the Land Development Code, Ordinance No. 88-3 and Volusia County Zoning Ordinance No. 80-8.
After careful review of the record, we reverse the temporary injunction to the extent that it refers to th'e Volusia County Land Development Code, Ordinance Number 88-3, as amended. As conceded by Volusia County, their motion for temporary injunction only asked the court to enjoin Consolidated from operating in violation of the “Zoning Ordinance.” In addition, both the variance and special exception mentioned in the County’s motion dealt with compliance in regard to a 300 foot setback only. Finally, there were no allegations pertaining to Ordinance No. 88-3 within the County’s counterclaim.
The County suggests that permits under the Land Development Code were mentioned several times during the hearing. The problem with the County’s position is that, at least in this action giving rise to the temporary injunction, compliance with Ordinance No. 88-3 was clearly never an issue.
Accordingly, the non-final order of temporary injunction is reversed as to references to the Volusia County Land Development Code, Ordinance No. 88-3, as amended. The order is affirmed in all other respects.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
HARRIS, C.J., and GOSHORN, J., concur.